If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                    revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                              COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     June 27, 2019
                 Plaintiff-Appellee,

v                                                                    No. 342887
                                                                     Monroe Circuit Court
NICOLE LYNN PACHECO,                                                 LC No. 17-243999-FH

                 Defendant-Appellant.


Before: BECKERING, P.J., and CAVANAGH and RONAYNE KRAUSE, JJ.

PER CURIAM.

        Defendant, Nicole Lynn Pacheco, appeals by right her jury trial convictions of operating
a motor vehicle while intoxicated (third offense; hereafter “OWI 3d”), MCL 257.625(1), and
assaulting, battering, wounding, resisting, obstructing, opposing, or endangering a person
performing his duties (resisting arrest), MCL 750.81d(1).1 The trial court sentenced defendant as
a fourth habitual offender, MCL 769.12, to prison terms of 58 months to 30 years for OWI 3d
and 3 to 15 years for resisting arrest. We affirm defendant’s convictions, but vacate her sentence
and remand for resentencing.

                                          I. BASIC FACTS

       This case arises from a one-car motor vehicle accident. At defendant’s trial, Trooper
Daniel Drewyor testified that he was dispatched to the location of a crashed and abandoned
vehicle just in front of a truck stop on Dixie Highway, and across the street from an IHOP where
defendant used to work. The driver side door was open and no one was in the car. As Trooper
Drewyor was retrieving a purse from the driver’s seat, defendant approached him and identified
the purse as hers. Trooper Drewyor explained that defendant smelled like alcohol, had red and
glossy eyes, and was unsteady on her feet. He asked defendant whether she had been in the
accident, but defendant attempted to leave the scene rather than answer the question. Trooper


1
    Defendant was acquitted of one count of resisting arrest.



                                                  -1-
Drewyor said he told defendant that she could not leave because he was investigating her
involvement in the accident, but defendant again attempted to leave. Trooper Drewyor testified
that he decided to arrest defendant and, while he was attempting to handcuff her, “[she] pulled
her hands away several times and again attempted to leave against [his] orders.” Eventually, he
and a second trooper managed to handcuff defendant. Trooper Drewyor said he asked defendant
to get into the patrol vehicle several times before she complied, and once inside the patrol
vehicle, defendant “refused to stay seated, was unbuckling her seatbelt and trying to leave [the]
patrol vehicle to the point to where [Trooper Drewyor and Sergeant Herman] had to request a
sheriff’s deputy to transport her within a caged vehicle.”

        Defendant maintained at trial that she did not know how her purse ended up in the car,
that she repeatedly told Trooper Drewyor that she had not been driving the car, and that she had
been at the IHOP when the accident occurred. Charles Knuckles, who testified that he witnessed
the accident from a McDonald’s Restaurant near the truck stop, claimed that he saw five or six
people spill out after the accident and that defendant was not the person who exited the driver’s
side door. Defendant also averred that she did not attempt to leave the scene, but admitted that
she might have “got a little indignant” when Trooper Drewyor was questioning her because she
had not done anything wrong. She also denied struggling when Trooper Drewyor handcuffed
her. Kimberly Stone, one of defendant’s former colleagues at the IHOP, saw the officers
handcuffing defendant and testified that it did not appear to her that they had any difficulty in
arresting defendant.

         After arresting defendant, Trooper Drewyor obtained a search warrant that would allow a
hospital to perform a blood-alcohol test on defendant. The results of the test indicated that
defendant had a blood-alcohol content of 0.204, approximately two-and-a-half times Michigan’s
legal limit. Trooper Drewyor took defendant from the hospital to the Monroe County jail. While
in jail, defendant made phone calls to her estranged husband and her sister, during which she
made admissions indicating that she had crashed the car. She made a similar admission in a
phone call with Knuckles. These calls were recorded and played for the jury. As already
indicated, the jury convicted defendant of OWI 3d and one count of resisting and obstructing a
police officer, and acquitted her of one count of resisting and obstructing a police officer.

                                       II. DISCUSSION

                                A. INSUFFICIENT EVIDENCE

        Defendant argues that the prosecution’s evidence was insufficient for a jury to conclude
beyond a reasonable doubt that she was driving the motor vehicle, that she used force to resist
arrest, and that her arrest was lawful. We disagree. This Court reviews sufficiency of the
evidence claims de novo, considering “the trial evidence in a light most favorable to the
prosecution [to] determine whether a rational trier of fact could have found that all the elements
of the offense were proved beyond a reasonable doubt.” People v Schumacher, 276 Mich. App.
165, 167; 740 NW2d 534 (2007). Furthermore, this Court “must defer to the fact-finder by
drawing all reasonable inferences and resolving credibility conflicts in support of the jury
verdict.” Id.



                                               -2-
               1. OPERATING A MOTOR VEHICLE WHILE INTOXICATED

      To convict a defendant of operating a motor vehicle while intoxicated requires proof
beyond a reasonable doubt that

       (1) the defendant operated a motor vehicle (2) on a highway or other place open
       to the general public or generally accessible to motor vehicles (3) while under the
       influence of liquor or a controlled substance, or a combination of the two, or with
       a blood alcohol content of 0.08 grams or more per 100 milliliters of blood.
       [People v Hyde, 285 Mich. App. 428, 448; 775 NW2d 833 (2009).]

Defendant does not dispute that she was “under the influence of liquor” on the night in question.
Rather, she argues there was insufficient evidence to establish the first element because nobody
witnessed her driving the car. Defendant’s argument fails to appreciate that “[c]ircumstantial
evidence and reasonable inferences arising from that evidence can constitute satisfactory proof of
the elements of a crime.” People v Oros, 502 Mich. 229, 240; 917 NW2d 559 (2018) (quotation
marks and citation omitted).

        At trial, the prosecution played several telephone calls between defendant and other
individuals made and recorded while defendant was in jail and during which defendant admitted
to driving the car. These statement were admissible under MRE 801(d)(2) as party admissions.
In one telephone call, defendant told her sister, Jacqueline Pacheco, “Like I swear I’m never
going to drink and drive again because I f*****g had a couple shots.” Defendant also said, “I
think I just got drunk and drove down the side— like the wrong road.” Defendant told Pacheco
that she was alone when the accident occurred. During a telephone call with her husband, Kade
Johnson, defendant said, “I left [my daughter] with [Pacheco] because I ran to the bank to cash
[Pacheco’s] paycheck and then f*****g on my way back, I fell asleep so I ran off the side of the
road.” And during a telephone call with Knuckles defendant stated, “I’ve never met you, but you
just so happen[ed] to be at the [truck stop] when I crashed that car; well, when that car got
crashed.”

       In addition, Stone testified that when she and defendant spoke at IHOP on the night of the
accident, defendant told her she had driven into a fence and needed help getting the vehicle
unstuck. Specifically, defendant told Stone she “was turning and [she] didn’t make the turn.”
Trooper Drewyor also found defendant’s purse on the driver seat of the crashed vehicle. Based
on the foregoing, we conclude that the evidence was sufficient for a jury to conclude beyond a
reasonable doubt that defendant was operating the vehicle while intoxicated.

                                    2. RESISTING ARREST

        A conviction for resisting arrest under MCL 750.81d(1) requires proof beyond a
reasonable doubt that “(1) the defendant assaulted, battered, wounded, resisted, obstructed,
opposed, or endangered a police officer, and (2) the defendant knew or had reason to know that
the person that the defendant assaulted, battered, wounded, resisted, obstructed, opposed, or
endangered was a police officer performing his or her duties.” People v Corr, 287 Mich. App.
499, 503; 788 NW2d 860 (2010). “ ‘Obstruct’ includes the use or threatened use of physical
interference or force or a knowing failure to comply with a lawful command.” MCL

                                               -3-
750.81d(7)(a) (emphasis added). In addition, “the prosecution must establish that the officers
acted lawfully as an actual element of the crime of resisting or obstructing a police officer under
MCL 750.81d.” People v Quinn, 305 Mich. App. 484, 492; 853 NW2d 383 (2014).

        Defendant does not dispute that she knew Trooper Drewyor was a law enforcement
officer. Rather, she first contends that she did not resist arrest. Trooper Drewyor testified that
when he attempted to handcuff defendant “[she] pulled her hands away several times and again
attempted to leave against [his] orders” and the recording from the patrol car’s dashboard camera
supports his testimony. Although much of the officers’ interaction with defendant occurs out of
the dash camera’s range, the audio of the exchange comports with Trooper Drewyor’s testimony.
The video shows that defendant moved away from where officers told her to stand, prompting
three officers to move in her direction. From the audio one can hear that defendant resisted
Trooper Drewyor’s use of a fingerprint scanner to identify her, and that officers ordered her to
“stop” doing something at least twice, and that, once officers had handcuffed her, she resisted
getting all the way into the trooper’s patrol car. One of the troopers can be heard telling her that
if she did not comply, she would be charged with resisting arrest, and when the arresting officer
attempted to read something to defendant related to her arrest for OWI, defendant may be heard
repeatedly and increasingly loudly stating that she “never drove that car.” Trooper Drewyor’s
testimony that defendant attempted to leave the patrol car is corroborated by the camera’s
capture at one point of three officers quickly moving toward the passenger side of the vehicle.
Trooper Drewyor also testified that when defendant was inside the patrol vehicle, “she refused to
stay seated, was unbuckling her seatbelt and trying to leave [the] patrol vehicle to the point to
where [Trooper Drewyor and Sergeant Herman] had to request a sheriff’s deputy to transport her
within a caged vehicle.” Thus, the evidence was sufficient to allow a jury to conclude beyond a
reasonable doubt that defendant resisted and obstructed a police officer.
        Defendant also argues that the prosecution failed to establish that her arrest was lawful.
See Quinn, 305 Mich. App. at 492. “Generally, seizures are reasonable for purposes of the Fourth
Amendment only if based on probable cause.” People v Lewis, 251 Mich. App. 58, 69; 649
NW2d 792 (2002). “Probable cause to arrest exists where the facts and circumstances within an
officer’s knowledge and of which he has reasonably trustworthy information are sufficient in
themselves to warrant a man of reasonable caution in the belief that an offense has been or is
being committed.” People v Maggit, 319 Mich. App. 675, 682; 903 NW2d 868 (2017). Our
examination of the record convinces us that the prosecution presented sufficient evidence to
establish that defendant’s arrest was lawful. Trooper Drewyor was investigating a vehicle that
had been crashed and abandoned. While Trooper Drewyor was investigating the vehicle,
defendant approached him and asked for her purse, which was inside on the driver’s side of the
vehicle. Defendant would not explain how her purse ended up in the vehicle, appeared
intoxicated, and attempted to leave the scene. Under these circumstances, Trooper Drewyor had
probable cause to arrest defendant on the reasonable belief that she had committed or was
committing an offense. See Maggit, 319 Mich. App. at 682.

       Based on the foregoing, we conclude that the evidence was sufficient to allow a jury to
conclude beyond a reasonable doubt that defendant was driving the car, that she resisted arrest,
and that her arrest was lawful.




                                                -4-
                  B. SENTENCING GUIDELINES – OFFENSE VARIABLES

        Defendant next argues that the evidence did not support the trial court’s assessment of
points for offense variable (OV) 9 and OV 19. We disagree. We review “the proper
interpretation and application of the legislative sentencing guidelines” de novo, and the trial
court’s factual determinations for clear error; the court’s factual findings “must be supported by a
preponderance of the evidence.” People v Sours, 315 Mich. App. 346, 348; 890 NW2d 401
(2016) (quotation marks and citation omitted). Clear error exists where this Court “is left with a
definite and firm conviction that a mistake has been made.” People v Waclawski, 286 Mich. App.
634, 645; 780 NW2d 321 (2009) (quotation marks and citation omitted).

       The trial court assessed 10 points for OV 9, which addresses the “number of victims”.
MCL 777.39(1). Scoring 10 points for OV 9 is appropriate when “[t]here were 2 to 9 victims
who were placed in danger of physical injury or death, or 4 to 19 victims who were placed in
danger of property loss.” MCL 777.39(1)(c). “Each person who was placed in danger of
physical injury or loss of life or property [counts] as a victim.” MCL 777.39(2)(a).

        While defendant testified that she was not in the vehicle when the accident occurred, she
did testify that four of her friends were in the car on the night of the accident. Similarly,
Knuckles testified that he saw approximately five or six people exit the vehicle after the accident,
but that defendant was not the driver. Neither Stone nor Jacqueline Pacheco definitively testified
that defendant was alone on the night of the accident. As such, while there was conflicting
evidence admitted at trial regarding whether defendant was driving, the testimony concerning
whether there were two or more individuals in the car at the time of the accident was
uncontroverted. Thus, a preponderance of the evidence supported the assessment of 10 points
for OV 9 because defendant put between two and nine victims at risk of physical injury or death
when she operated a motor vehicle while intoxicated with at least four other people in the
vehicle.

        The court also assessed 15 points for OV 19, which addresses, among other things, the
“interference with the administration of justice.” MCL 777.49(1). Scoring 15 points for OV 19
is appropriate when “[t]he offender used force or the threat of force against another person or the
property of another person to interfere with, attempt to interfere with, or that results in the
interference with the administration of justice or the rendering of emergency services.” MCL
777.49(b). To “ ‘interfere with the administration of justice’ for purposes of OV 19 is to oppose
so as to hamper, hinder, or obstruct the act or process of administering judgment of individuals
or causes by judicial process.” People v Hershey, 303 Mich. App. 330, 343; 844 NW2d 127
(2013). In People v Smith, 318 Mich. App. 281, 287; 897 NW2d 743 (2016), this Court relied on
the definition of force found in Merriam-Webster’s Collegiate Dictionary (11th ed) when
interpreting the use of the word force for the purpose of assessing 15 points for OV 19. “The
word ‘force’ is defined, in relevant part, as ‘strength or energy exerted or brought to bear: cause
of motion or change[.]’ ” Smith, 318 Mich. App. at 287 (quoting Merriam-Webster’s Collegiate
Dictionary (11th ed)).

        As previously discussed, defendant pulled her hands away from Trooper Drewyor
multiple times when he was attempting to handcuff her and, once inside the patrol vehicle,
persisted in attempting to unbuckle her seatbelt and leave the patrol car. At some point, the

                                                -5-
officers had to request that a sheriff’s deputy transport defendant in a caged vehicle. In light of
the foregoing, we conclude that the trial court did not err in determining that a preponderance of
the evidence supported the assessment of 15 points for OV 19. In sum, we find no error in the
trial court’s assessment of points for OV 9 and OV 19.

                            C. DEFENDANT’S REMAINING ISSUES

        In a standard 4 brief, 2 defendant raises issues alleging ineffective assistance of counsel,
judicial misconduct, and various errors related to sentencing and the information contained in her
pre-sentence investigative report (PSIR).

                         1. INEFFECTIVE ASSISTANCE OF COUNSEL

        Defendant argues that defense counsel rendered constitutionally ineffective assistance by
failing to investigate and prepare for trial, failing to file a motion in limine, failing to prepare for
cross-examination and direct examination, failing to object to hearsay, and failing to arrange for
the jury to hear the entirety of a recorded telephone call. We disagree.

        “[D]efendant’s claim of ineffective assistance of counsel is a mixed question of fact and
constitutional law.” People v Lane, 308 Mich. App. 38, 67; 862 NW2d 446 (2014) (quotation
marks and citation omitted). Findings of fact are reviewed for clear error, while questions of law
are reviewed de novo. Id. at 67-68. “The trial court’s findings are clearly erroneous if this Court
is definitely and firmly convinced that the trial court made a mistake.” People v Shaw, 315 Mich
App 668, 671-672; 892 NW2d 15 (2016). Because the trial court did not conduct a “hearing to
determine whether [] defendant’s counsel was ineffective, [this Court’s] review is limited to
mistakes apparent from the record.” Lane, 308 Mich. App. at 68.

        To succeed on an ineffective assistance of counsel claim, defendant must demonstrate
that “ ‘(1) counsel’s representation fell below an objective standard of reasonableness, and (2)
that there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different.” People v Douglas, 496 Mich. 557, 592; 852 NW2d 587
(2014), quoting Lafler v Cooper, 566 U.S. 156, 163; 132 S. Ct. 1376, 1384; 182 L. Ed. 2d 398
(2012). Defendant bears the burden to prove the factual predicate of her claim that defense
counsel did not provide effective assistance. See People v Hoag, 460 Mich. 1, 6; 594 NW2d 57
(1999).

        Defendant first argues that trial counsel failed to prepare adequately for trial.
Specifically, defendant asserts that counsel failed to interview IHOP employees and to obtain
footage from the IHOP security cameras before trial, and that this evidence would have
supported defendant’s testimony that she was at IHOP when the accident occurred. She also
asserts that counsel was ineffective for failing to obtain video from the truck stop, because this
evidence would have proved that she was not driving the car when it crashed.


2
  A “Standard 4” brief refers to a brief filed on behalf of an indigent criminal defendant pursuant
to Michigan Supreme Court Administrative Order 2004-6, Standard 4.


                                                  -6-
         That defendant went to IHOP on the night of the accident was undisputed at trial.
However, there is no record evidence indicating when the accident occurred, and estimations at
trial ranged from between 4:00 p.m. and 5:00 p.m. to 6:30 p.m.3 Thus, even if the IHOP video
showed defendant at IHOP, which there is no doubt that it would, the video cannot substantiate
her assertion that she was at IHOP when the crash occurred because there is no reliable evidence
that establishes when that might have been. Similarly, assuming that the truck stop had video
surveillance, nothing in the record indicates that its cameras were angled to capture an accident
that happened off its premises, and even if video showed the occupants of the car entering the
truck stop, that alone does not provide evidence of who was driving the car at the time of the
crash. Thus, defendant has failed to establish that the videos from IHOP or the truck stop would
have provided any useful evidence, nor has she given us any reason to remand the matter for
further factual development.

       Defendant next argues that counsel was ineffective for failing to call her mother-in-law
Sue Johnson (Sue), and father-in-law Steve Johnson (Steve), as witnesses. Defendant asserts that
Steve and Sue would have testified that defendant told them that she had been dropped off at
IHOP and needed a ride home.

        Whether to call a witness is presumed to be a matter of trial strategy, People v Russell,
297 Mich. App. 707, 716; 825 NW2d 623 (2012), and this Court will not substitute its judgment
for that of counsel regarding matters of reasonable trial strategy, see People v Vaughn, 491 Mich.
642, 670; 821 NW2d 288 (2012). At trial, defendant did not testify that she called her in-laws
and told them that her friends dropped her off at IHOP and she needed a ride home. Defendant’s
testimony was that she told Sue Johnson, “there was an accident. Can you, you know, come get
us because at that point in time I had planned on going across the street, getting them, bringing
them back to IHOP and saying, hey, I have a ride.” Thus, it is not entirely clear from
defendant’s testimony that the Johnsons would have testified as defendant claims. In addition,
even if the Johnsons had so testified, it would not have added much, if anything, to defendant’s
case. Defendant herself testified that she was not driving on the night of the accident, and the
jury chose not to believe her. It seems highly unlikely that testimony from the Johnsons about
what defendant told them would have been any more persuasive than defendant’s direct
testimony. Thus, even if we assume for the sake of argument that defendant’s trial counsel was
ineffective for not calling the Johnsons as witnesses, defendant has not persuaded us that, but for
this error, the outcome of the trial would have been different. See Douglas, 496 Mich. at 592.




3
  Defendant testified that the accident occurred at 6:30 p.m. This seems unlikely, given her
testimony that she picked up a check from her sister’s house around 5:00 p.m., took it to the
bank, and then went to a bar, arriving at the bar around 5:45 p.m. There, she had two beers and
one shot, before going to a second bar, where she and her friends hung out briefly and waited for
some other people to show up. She and her friends then went to the parking lot of IHOP, where
they sat and talked for approximately 30 minutes before her friends left her at IHOP,
subsequently crashing the car.


                                                -7-
       Defendant also argues that defense counsel was unprepared for trial because remarks
during his opening statement and closing argument contradicted defendant’s trial testimony.
During his opening statement, defense counsel said that defendant was a passenger in the car
when the accident occurred, whereas defendant testified that she was at IHOP when the accident
occurred. During his closing argument, counsel suggested that defendant was either a passenger
or at IHOP during the accident. Viewing the record as a whole, we cannot say that these
statements indicated that defendant’s trial counsel was unprepared for trial. Even if we assume
that counsel misspoke, the trial court instructed the jury that it must base its decision on the
evidence properly admitted at trial, and the statements of the attorneys was not evidence. “Jurors
are presumed to follow their instructions, and it is presumed that instructions cure most errors.”
People v Mahone, 294 Mich. App. 208, 212; 816 NW2d 436 (2011). Based on the record, it is
impossible to conclude that defense counsel was unprepared for defendant’s trial or that there is
a reasonable probability that, but for counsel’s misstatement, the outcome of the trial would have
been different. See Douglas, 496 Mich. at 592.

        Defendant further argues that her trial counsel was ineffective for failing to file a motion
in limine before trial to exclude recorded telephone calls between defendant and Kade Johnson
and between defendant and Jacqueline Pacheco because those calls were essentially
impermissible character evidence. We disagree with defendant’s characterization of the calls.
The calls were highly probative of the key issue of whether defendant was driving when the
accident occurred and were admissible under MRE 801(d)(2) (admissions by a party-opponent).
Thus, the prosecution’s introduction of the calls into evidence was for the proper purpose of
showing that defendant was driving when the accident occurred, and any objection to their
admission on the ground that they constituted impermissible character evidence would have been
futile. Counsel does not render ineffective assistance by failing to raise a futile objection.
People v Ericksen, 288 Mich. App. 192, 201; 793 NW2d 120 (2010).

       Defendant contends that her trial counsel failed to prepare adequately for the cross-
examination of Trooper Drewyor and Stone. “The questioning of witnesses is presumed to be a
matter of trial strategy.” People v Petri, 279 Mich. App. 407, 413; 760 NW2d 882 (2008). As
previously indicted, we will not second-guess counsel regarding matters of sound trial strategy.
See Vaughn, 491 Mich. at 670.

        With respect to Trooper Drewyor, defendant implies that counsel should have cross-
examined him about inconsistences between his trial testimony and his police report and the
video of defendant’s interaction with the arresting officers. She argues that counsel should have
pointed out that Trooper Drewyor’s report of what Knuckles told him at the scene of the accident
differed from Knuckles’s trial testimony. However, pointing this out seems just as likely to call
into question the credibility of Knuckles, defendant’s witness, as to impeach Trooper Drewyor.
Defendant also argues that counsel should have pointed out the inconsistency between Trooper
Drewyor’s observation regarding a vodka stain on defendant’s pant leg that matched a stain on
the driver’s seat of the car, and the video, which defendant asserts showed no such stain. Given
that there was no dispute that defendant was intoxicated on the night of the incident, and her
admissions in several telephone calls that she was driving the car, we cannot say that defendant
suffered prejudice from counsel’s failure to draw out this alleged inconsistency.



                                                -8-
        Moreover, counsel’s cross-examination of Trooper Drewyor did elicit contradictory
testimony from the trooper. Under direct examination, Trooper Drewyor testified that he and his
partner had to “force [defendant’s] hands behind her back and cuff her,” and that defendant had
to be “forced into the [patrol] car.” On cross-examination about the same incident, Trooper
Drewyor insisted, “I never said there was force, sir. I just said she repeatedly refused to get into
the patrol vehicle,” and he answered negatively when asked if he had to “put her in the patrol
vehicle.” In light of the whole record, defendant has failed to show that her trial attorney’s
cross-examination of Trooper Drewyor “fell below an objective standard of reasonableness.”
See Douglas, 496 Mich. at 592.

       The same is true with respect to counsel’s cross-examination of Stone. Defendant
observes that Stone testified at the preliminary examination that two people accompanied
defendant when defendant arrived at IHOP, and asserts that her counsel should have elicited this
same testimony during his cross-examination of Stone. Defendant argues that if her attorney had
asked Stone on cross-examination whether defendant was alone when she arrived at IHOP, and if
Stone had testified that defendant was not alone, then Stone’s testimony would have supported
defendant’s argument that she was not driving when the accident occurred. Not only is
defendant’s scenario speculative, but even if Stone had testified as defendant imagines, eliciting
such testimony in order to imply that one of the two people entering the IHOP with defendant
was the driver of the car would also have undermined defendant’s defense theory that she was in
IHOP when the crash happened. Given the possibility of undermining his client’s testimony, and
considering that defendant and Knuckles testified that several people were in the car that
crashed, thus raising the possibility that defendant was not the driver, it appears to us that
counsel’s decision not to cross-examine Stone on whether defendant entered IHOP was a
reasonable decision. See Vaughn, 491 Mich. at 670.

        Defendant also contends that counsel failed to prepare adequately for the direct
examination of Knuckles. Defendant asserts that counsel should have anticipated Knuckles
would erroneously testify that he was standing 5,000 feet away when the accident occurred,
when he was actually standing about a block away. Defendant suggests that her counsel failed to
question further Knuckles on this matter because he was unprepared for trial. To the contrary,
the potential existed that further quizzing Knuckles on this point would have drawn attention to
the error, impugned his credibility with the jury, and minimized the force of his testimony on
defendant’s behalf.

        Defendant next contends that counsel was ineffective for failing to object on hearsay
grounds to a portion of Knuckles’s testimony on cross-examination. Specifically, she asserts that
counsel should have objected to Knuckles’s testimony that Whitney Fore, a friend of his who
served time in jail with defendant while defendant was awaiting trial in this matter, “[s]aid that
she heard that [defendant] was in the jail bragging that she was driving the car and I don’t want
to get into this . . . .”

        “Hearsay is a statement, other than the one made by the declarant while testifying at the
trial or hearing, offered in evidence to prove the truth of the matter asserted.” MRE 801(c).
Review of the trial transcript shows that the prosecution elicited the testimony at issue not to
prove the truth of the matter asserted, but to impeach Knuckles and determine whether Fore’s
statements affected the substance of Knuckles’s trial testimony. MRE 607 (“The credibility of a

                                                -9-
witness may be attacked by any party . . . .”). Fore’s statements to Knuckles illustrate his
involvement with women jailed with defendant, and the potential influence these relationships
may have had on his testimony. Because the testimony at issue was not hearsay, counsel’s
objection on hearsay grounds would have been futile. See Ericksen, 288 Mich. App. at 201.

        Defendant also argues that counsel should have objected to a portion of Trooper
Drewyor’s testimony involving his use of a fingerprint scanner on defendant. Defendant does
not state what objection counsel should have made or explain why the testimony was
inadmissible. “An appellant’s failure to properly address the merits of [her] assertion of error
constitutes abandonment of the issue.” People v King, 297 Mich. App. 465, 474; 824 NW2d 258
(2012). Thus, we consider defendant’s argument that defense counsel should have objected
during Trooper Drewyor’s testimony abandoned.

        Finally, defendant argues that counsel was ineffective for failing to request that the jury
hear the entirety of the telephone call between defendant and Knuckles. At trial, the prosecution
only played a portion of the telephone call in which defendant says, “I’ve never met you, but you
just so happen[ed] to be at the [truck stop] when I crashed that car; well, when that car got
crashed.” Defendant asserts that this statement sounds better in context with the rest of the
telephone call. It does not. While defendant did not ask Knuckles to perjure himself, the call
presents her as desperate for Knuckles to testify favorably for her in court. Had defense counsel
requested that the jury hear the entirety of the telephone call, there is a strong possibility that it
would have hurt defendant’s case by damaging the credibility of both defendant and Knuckles.
In light of this possibility, counsel’s decision not to have the entire conversation played into
evidence seems a reasonable decision. See Vaughn, 491 Mich. at 670.

        In sum, we conclude that defendant has failed to show that but for any of her trial
counsel’s alleged errors, there is a reasonable probability that the outcome of the case would
have been different. Accordingly, her claim that trial counsel rendered constitutionally
ineffective assistance must fail.

                                  2. JUDICIAL MISCONDUCT

        Defendant next argues that the trial court judge committed judicial misconduct when he
questioned Knuckles because it created the impression that the judge did not find Knuckles’s
testimony credible, there was no need to clarify Knuckles’s testimony, the judge’s conduct was
only directed at defendant, and the general curative instructions were insufficient to correct the
misconduct. We disagree. Because defendant did not object to the judge’s questioning of
Knuckles when it occurred or at any time thereafter, this issue is unpreserved. See People v
Pipes, 475 Mich. 267, 277; 715 NW2d 290 (2006). We review unpreserved errors for “plain
error that affected substantial rights.” Id. at 278 (quotation marks and citation omitted). An
error affects substantial rights when it “ ‘could have been decisive of the outcome’ of the case.”
People v Bailey, 310 Mich. App. 703, 716; 873 NW2d 855 (2015), quoting People v Grant, 445
Mich. 535, 547; 520 NW2d 123 (1994).

        Pursuant to MRE 614(b), a trial judge “may interrogate witnesses, whether called by
itself or by a party,” and the Michigan Supreme Court “has stated that the central object of
judicial questioning should be to clarify.” People v Stevens, 498 Mich. 162, 173; 869 NW2d 233

                                                -10-
(2015). “Therefore, it is appropriate for a judge to question witnesses to produce fuller and more
exact testimony or elicit additional relevant information.” Id. However, “[a] trial judge’s
conduct deprives a party of a fair trial if a trial judge’s conduct pierces the veil of judicial
impartiality.” Stevens, 498 Mich. at 170-171. “A judge’s conduct pierces this veil and violates
the constitutional guarantee of a fair trial when, considering the totality of the circumstances, it is
reasonably likely that the judge’s conduct improperly influenced the jury by creating the
appearance of advocacy or partiality against a party.” Id. at 171. Whether a judge’s conduct
pierced the veil of judicial impartiality is “a fact-specific analysis.” Id. “Ultimately, the
reviewing court should not evaluate errors standing alone, but rather consider the cumulative
effect of the errors.” Id. at 171-172. The reviewing court should consider the following factors:

       the nature of the judicial conduct, the tone and demeanor of the trial judge, the
       scope of the judicial conduct in the context of the length and complexity of the
       trial and issues therein, the extent to which the judge’s conduct was directed at
       one side more than the other, and the presence of any curative instructions. [Id. at
       172.]

“Reviewing courts may consider additional factors if they are relevant to the determination of
partiality in a particular case.” Id. “The reviewing court must consider the relevance and weigh
the significance of each factor under the totality of the circumstances of the case.” Id.

         Our review of the record convinces us that the purpose of the judge’s questioning was to
clarify how far Knuckles was from the accident. Knuckles testified that he was approximately
5,000 feet from the accident, which meant that he saw the accident occur from over a mile away.
The judge’s questions allowed Knuckles to clarify that he was actually about a block away from
the accident when it occurred. This clarification potentially enhanced the credibility of
Knuckles’s testimony. The transcript does not suggest, nor does defendant argue, that the
judge’s tone and demeanor were objectionable, the scope of the judge’s questions was limited to
Knuckles’s misstatement about his distance from the accident, and clarification was clearly
necessary and benefitted defendant. Stevens, 498 Mich. 172. Finally, to the extent that the trial
judge’s questioning was error, the court properly informed the jury that it must base its decision
on the evidence, and that his “comments, rulings, questions[,] and instructions” were not
evidence. As we have already indicated, “[j]urors are presumed to follow their instructions, and
it is presumed that instructions cure most errors.” Mahone, 294 Mich. App. at 212. Thus, after
weighing the relevant factors, we conclude that there was no plain error that affected defendant’s
substantial rights and, therefore, defendant is not entitled to a new trial. See Bailey, 310 Mich
App at 716; Pipes, 475 Mich. at 278.

                                    3. SENTENCING ERRORS

        Defendant next argues that the trial court erred when it sentenced her as a fourth habitual
offender because she has only two prior felony convictions, not three. We agree. Because
defendant did not object to the trial court sentencing her as a fourth habitual offender, this issue
is unpreserved for appellate review. See People v Fyda, 288 Mich. App. 446, 460 n 35; 793
NW2d 712 (2010) (indicating that a party preserves an issue for appeal when it raises the issue in
the trial court and the court considers the issue.) We review unpreserved issues for plain error
affecting substantial rights. People v Jones, 468 Mich. 345, 355; 662 NW2d 376 (2003). “To

                                                 -11-
establish that a plain error affected substantial rights, there must be a showing of prejudice, i.e.,
that the error affected the outcome of the lower-court proceedings.” Id. at 356.

        In its sentencing memorandum, the prosecution asked the trial court to sentence
defendant as a fourth habitual offender based on a February 21, 2013 felony conviction for OWI
3d, and March 26, 2013 felony convictions for OWI 3d and resisting and obstructing a police
officer.4 However, the PSIR shows that defendant was not convicted of resisting and obstructing
on March 26, 2013, or on any other date. Although defendant was charged at arrest with two
counts of resisting and obstructing, she pleaded nolo contendere to two counts of assault and
battery, for which the court sentenced her to 90 days in jail. 5 Furthermore, the “prior record”
section of the PSIR indicates that defendant had two prior felony convictions, and the basic
information report for the Michigan Department of Corrections indicates the same. Thus, the
presentence investigation report appears to support defendant’s argument that she had two prior
felony convictions, not three, and that the trial court clearly erred when it sentenced her as a
fourth habitual offender. Because the error subjected defendant to a sentencing enhancement
that increased her minimum sentencing guidelines range, defendant is entitled to resentencing.
Accordingly, we vacate defendant’s sentence and remand the matter to the trial court for
resentencing. In light of our disposition of this issue, we need not address defendant’s remaining
claims of sentencing error. See People v Rosenberg, 477 Mich. 1076; 729 NW2d 222 (2007)
(indicating that a case remanded to the trial court for resentencing is in a “presentence posture,
allowing for objection to any part of the new sentence”).

       We affirm defendant’s convictions, vacate her sentence, and remand for resentencing in
accordance with this opinion. We do not retain jurisdiction.



                                                              /s/ Jane M. Beckering
                                                              /s/ Mark J. Cavanagh
                                                              /s/ Amy Ronayne Krause




4
  The habitual offender fourth offense notice provided in a supplemental information lists the
dates of plaintiff’s felony convictions as on or around July 11, 2013 (OWI 3d and resisting and
obstructing) and on or around February 21, 2013 (OWI 3d). Only the latter date comports with
the prosecution’s sentencing memorandum and the PSIR. The PSIR lists no offenses, charges, or
convictions for July 11, 2013.
5
  For purposes of the habitual-offender statute, misdemeanors punishable by up to two years in
prison are deemed felonies for purposes of the habitual-offender statute. People v Smith, 423
Mich. 427, 434; 378 NW2d 384 (1985). Although the record is not clear as to which subsection
of MCL 750.81 applied to defendant’s assault and battery convictions, none of the subsections
that are potentially applicable in her case qualify as felonies.


                                                -12-